STONE, O. J.
To authorize the reformation of a contract which has been reduced to writing and signed, the proof must be clear, exact, and satisfactory, — first, that the writing does not truly express the intention of the parties — that on which their two minds had agreed ; and, second, what it was the parties intended the writing should express.—Alexander v. Caldwell, 55 Ala. 517; Campbell v. Hatchett, Ib. 548; Turner v. Kelly, 70 Ala. 85; Berry v. Sowell, 72 Ala. 14. But chancery will not add to a contract a term or stipulation, unless it is shown the parties intended it should be inserted.—Clark v. Hart, 57 Ala. 390.
, The reformation sought in this case is an alteration of the description of the lot of land, which the bill alleges it was the intention of the parties to convey. The answer denies all intention to convey any property, and there is not a semblance of testimony that the grantors intended to convey, or thought they were conveying, the lot which the bill avers it was their intention to convey. Without *572noticing any other ground, the bill must fail for want of proof.
The decree of the chancellor is reversed, and a decree here rendered dismissing complainants’ bill. Let the costs of the suit be paid by the complainants.